EXHIBIT 10.8 EXECUTION COPY AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement (this "Agreement") is made as of this 31st day of December, 2008, by and between BE Aerospace, Inc., a Delaware corporation (the "Company") and Michael B. Baughan ("Executive"). RECITALS WHEREAS, Executive and the Company are parties to an amended and restated employment agreement, dated as of April27, 2007 (the "Employment Agreement"), pursuant to which Executive serves as the Company's President and Chief Operating Officer; WHEREAS,
